Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application/Amendment/Claims
Applicant's response filed 01/22/2021 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 09/24/2020 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
With entry of the amendment filed on 01/22/2021, claims 3-17 are pending and are currently under examination.

Information Disclosure Statement
The information disclosure statements filed on 09/22/2020 and 03/26/2021 have been considered.

New Claim Rejections – necessitated by claim amendments
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 15-17 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,557,171.  Although the conflicting claims are not identical, they are not patentably 
Both the instant claims and claims 1-18 of Patent ‘171 comprise methods of treating kidney fibrosis in a subject comprising administering an inhibitor of SMOC2 and treating conditions associated with kidney fibrosis.
Patent ‘171 defines treatment of a subject in need as treating a subject having a risk of developing a condition (see column 32) and claims diseases that result in kidney fibrosis.  Thus one of skill in the art would conclude that the invention claimed would have been an obvious variation of the claims in Patent ‘171.
Thus the claims of patent ‘171 anticipate the instant claims.

Claims 15-17 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,119,168.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims and the claims of the patent are drawn to patently indistinguishable subject matter.
Both the instant claims and claims 1-12 of Patent ‘168 comprise methods of treating kidney fibrosis in a subject comprising administering an inhibitor of SMOC2 and treating conditions associated with kidney fibrosis.
Patent ‘168 defines treatment of a subject in need as treating a subject having a risk of developing a condition (see column 32) and defines diseases that result in kidney fibrosis as instantly claimed 9see columns 6-7).  Thus one of skill in the art would 
Thus the claims of patent ‘168 anticipate the instant claims.

Response to Arguments
Claim Rejections - 35 USC § 112
Written Description
The rejection of claims 1 and 12-14 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in response to claim amendments.

The rejection of claim 1, 12, 13 and 14 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn in response to arguments.

Double Patenting
The rejection of claims 3-14 under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,557,171 is maintained.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims and the claims of the patent are drawn to patently indistinguishable subject matter.
Both the instant claims and claim 18 of Patent ‘171 comprise methods of treating kidney fibrosis in a subject comprising administering an inhibitor of SMOC2.

The rejection of claims 3-14 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,119,168 is maintained.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims and the claims of the patent are drawn to patently indistinguishable subject matter.
Both the instant claims and claims 1-12 of Patent ‘168 comprise methods of treating kidney fibrosis in a subject comprising administering an inhibitor of SMOC2.

	Applicant argues Patents ‘171 and ‘168 are drawn to methods of treatment of kidney fibrosis whereas the instant claims are drawn to a method of prophylaxis which is known in the art as reducing a person’s risk of developing a disease.  
Patent ‘171 defines treatment of a subject in need as treating a subject having a risk of developing a condition (see column 32) and claims diseases that result in kidney fibrosis.  Thus one of skill in the art would conclude that the invention claimed would have been an obvious variation of the claims in Patent ‘171.
Patent ‘168 defines treatment of a subject in need as treating a subject having a risk of developing a condition (see column 32) and defines diseases that result in kidney fibrosis as instantly claimed 9see columns 6-7).  Thus one of skill in the art would conclude that the invention claimed would have been an obvious variation of the claims in Patent ‘168.
Thus the claims of Patents ‘171 and ‘168 anticipate the instant claims and the rejection is maintained.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
706.07(a)    Final Rejection, When Proper on Second Action [R-07.2015]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Second or any subsequent actions on the merits shall be final, except where the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c)  with the fee set forth in 37 CFR 1.17(p). Where information is submitted in an information disclosure statement during the period set forth in 37 CFR 1.97(c)  with a fee, the examiner may use the information submitted, e.g., a printed publication or evidence of public use, and make the next Office action final whether or not the claims have been amended, provided that no other new ground of rejection which was not necessitated by amendment to the claims is introduced by the examiner. See MPEP § 609.04(b). 

Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at 571-272-3111.  The examiner can normally be reached Monday thru Friday 9-5 pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.





/Kimberly Chong/
Primary Examiner 
Art Unit 1635